Citation Nr: 1339021	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence was received to reopen a claim for service connection for gastritis.

3.  Entitlement to service connection for 3rd stage kidney disease.

4.  Entitlement to a rating in excess of 10 percent for a calcific tendonitis, right hip.

5.  Entitlement to a rating in excess of 10 percent for bursitis, left hip. 


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a December 2006 rating decision issued by the Regional Office (RO) in Roanoke, Virginia.

The Veteran has alleged that there was clear and unmistakable error (CUE) in a November 1994 rating decision that denied service connection for gastritis. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed diabetes or that it got worse as a result of his service or a service connected disability.  He alleges that he was exposed to herbicides in Vietnam, Utapao in Thailand, Taiwan, Guam, Japan, and the Philippians and that this caused his diabetes.  He also claims that exposure to cold and extreme temperature changes caused his diabetes.  Alternatively, he claims that his service connected hip and shoulder disabilities aggravated his diabetes because they prevented exercise.  

No VA examination or opinion was obtained regarding the possibility that the Veteran's diabetes was caused by exposure to cold or extreme temperatures, or that it was aggravated by his service connected orthopedic disabilities.  There is a low standard for provision of a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the record raises the issue of whether the Veteran's diabetes is aggravated by his service connected posttraumatic stress disorder (PTSD).  Various treatment records indicate that in the past the Veteran sometimes failed to take his insulin as required because his psychiatric problems prevented adequate self-care.  More recent treatment records reflect that the Veteran has been prescribed antipsychotic medication for his PTSD that is known to increase blood sugar, blood pressure, cholesterol, and lipids.   A VA opinion on that issue should be obtained.

With respect to the remaining claims, the record reflects that the Veteran filed timely notices of disagreement with rating decisions that denied reopening a claim for service connected for gastritis, denied service connection for kidney disease, and denied increased ratings for his right and left hip disabilities.  However, it does not appear that statements of the case (SOCs) were issued for these disabilities.  An unprocessed notice of disagreement should be remanded to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  Thus, remand of these claims is also necessary.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a qualified examiner regarding the etiology of the Veteran's diabetes.  The entire claims file including all electronic records should be reviewed by the examiner.  The examiner should provide opinions as to the following:

(a)  Whether it is at least as likely as not (at least 50 percent likely) that the Veteran's diabetes is due to a disease or injury in service, including exposure to cold and extreme temperatures.  The examiner is should not that while the Veteran claims that he was exposed to herbicides in service; no such exposure has been confirmed to date.

(b)  Whether it is at least as likely as not that the Veteran's diabetes was caused or aggravated (made permanently worse) by the Veteran's service connected calcific bursitis, left shoulder; bursitis, left hip; calcific tendonitis, left hip, and/or sinusitis.  The examiner should specifically comment on the Veteran's assertion that his diabetes was aggravated because his orthopedic disabilities prevented him from exercising.

(c)  Whether it is at least as likely as not the Veteran's diabetes was caused or aggravated by his service connected PTSD, including medication used to treat PTSD.  The examiner should specifically address notations in past treatment records that the Veteran was not taking his insulin properly due to psychiatric problems as well as the side effects of the Veteran's psychotropic medications.

A complete explanation based on medical documentation and the facts of this case for all of the opinions expressed should be provided in the report of examination.  If the examiner is unable to provide the requested opinion(s) without resort to undue speculation, he or she should explain why this is the case.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

3.  Issue the Veteran statements of the case on the issues of whether new and material evidence was received to reopen a claim for service connection for gastritis, entitlement to service connection for kidney disease, and for increased ratings for his right and left hip disabilities.  The Veteran should be notified of the actions necessary to perfect his appeals of these issues.

Thereafter, if warranted, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





